--------------------------------------------------------------------------------

 [logo2.jpg]
Line of Credit Note

 
 
$5,500,000.00
Date: July 31,2007
 
Promise to Pay. On or before April 30, 2018, for value received, The Leather
Factory, L.P. (the "Borrower") promises to pay to JPMorgan Chase Bank, N.A.,
whose address is 420 Throckmorton, Suite 400, Fort Worth, TX 76102 (the "Bank")
or order, in lawful money of the United States of America, the sum of Five
Million Five Hundred Thousand and 00/100 Dollars ($5,500,000.00) or such lesser
sum as is indicated on Bank records, plus interest computed on the basis of the
actual number of days elapsed in a year of 360 days unless that calculation
would result in a usurious interest rate, in which case interest will be
calculated on the basis of a 365 or 366 day year, as the case may be at the rate
of 7.10% per annum (the "Note Rate") and at the rate of 3.00% per annum above
the Note Rate, at the Bank's option, upon the occurrence of any default under
this Note, whether or not the Bank elects to accelerate the maturity of this
Note, from the date such increased rate is imposed by the Bank.
 
In no event shall the interest rate exceed the maximum rate allowed by law. Any
interest payment that would for any reason be unlawful under applicable law
shall be applied to principal.
 
Interest will be computed on unpaid principal balance from the date of each
borrowing.
 
From the date of this Note until April 30, 2008 (the "Draw Period"), the
Borrower may borrow sums under this Note, up to the principal amount of this
Note, and may repay those sums at any time, at its option, subject to the terms
of the Related Documents; provided, however, that if the Borrower so repays any
sums, it may not later reborrow those sums. During the Draw Period, the amount
available to be drawn shall not exceed the lessor of: (1) $5,500,000.00; or (2)
90% of cost, subject also to the following sentence. Anything in this Note to
the contrary notwithstanding, Borrower shall make a mandatory principal payment
60 days from closing to reduce the amount of this Note and amount available to
be drawn during the Draw Period, to the lessor of: (1) $5,500,000.00, or (2) 85%
of the appraised value of the real estate being financed.
 
During the Draw Period, interest shall be due and payable as it accrues,
commencing on July 31, 2007 and continuing on the same day of each month
thereafter.
 
During the period commencing on the day after the termination of the Draw
Period, and continuing until this Note is paid in full, the Borrower shall make
monthly payments as follows: commencing on May 30, 2008, and continuing on the
same day of each calendar month thereafter until the maturity date of this Note,
the Borrower shall pay the Bank monthly installments of (A) principal in the
equal amounts of 1/240th of the principal amount outstanding on the last day of
the Draw Period, plus (B) accrued interest. A final payment shall be due and
payable on April 30, 2018, at which time the entire balance of unpaid principal,
plus accrued interest shall be due and payable immediately.
 
The Borrower shall make all payments on this Note and the other Related
Documents, without setoff, deduction, or counterclaim, to the Bank at the Bank's
address above or at such other place as the Bank may designate in writing. If
any payment of principal or interest on this Note shall become due on a day that
is not a Business Day, the payment will be made on the next succeeding Business
Day. The term "Business Day" in this Note means a day other than a Saturday,
Sunday or any other day on which national banking associations are authorized to
be closed. Payments shall be allocated among principal, interest and fees at the
discretion of the Bank unless otherwise agreed or required by applicable law.
Acceptance by the Bank of any payment that is less than the payment due at that
time shall not constitute a waiver of the Bank's right to receive payment in
full at that time or any other time.
 
Prepayment Premium. In consideration of the Bank offering the Borrower a fixed
rate of interest on this Note, the following shall apply: (1) The Borrower has
agreed to not prepay this Note for the first 5 years of the term of this Note.
Should the Borrower nonetheless prepay the Note, then the Borrower agrees that
if the Borrower prepays all or any portion of the principal balance of this Note
prior to the scheduled payment due date and/or the stated maturity date set
forth above (whether by acceleration, prepayment or otherwise) the Borrower
agrees to pay the Bank, in addition to all accrued and unpaid interest on the
principal amount prepaid, on the date of prepayment (as liquidated damages and
not as a penalty), a prepayment charge equal to the sum of the differences
between (a) each scheduled interest payment which would have been made on the
prepaid amount if such prepayment had not occurred and (b) the corresponding
fixed-rate interest payment which would be received under an interest rate swap
which the Bank shall be deemed to have entered into as of the date of such
prepayment (the "Replacement Swap") covering its payment obligations under an
interest rate swap which the Bank shall be deemed to have entered into when the
prepaid amount was originally funded, with each such difference discounted to a
present value as of the date of prepayment using the fixed interest rate of the
Replacement Swap as the applicable discount rate. The Borrower acknowledges that
the Bank might not fund or hedge its fixed-rate loan portfolio or any prepayment
thereof on a loan-by-loan basis at all times, and agrees that the foregoing is a
reasonable and appropriate method of calculating liquidated damages for any
prepayment irrespective of whether any of the foregoing hedging transactions
have in fact occurred or occurred precisely as stated with respect to the loan
evidenced by this Note. All calculations and determinations by the Bank of the
amounts payable pursuant to the preceding provisions or of any element thereof,
if made in accordance with its then standard procedures for so calculating or
determining such amounts, shall be conclusive absent manifest arithmetic error.
If the Bank accelerates this Note following default, any subsequent tender by or
on behalf of the Borrower of full payment of this Note is conclusively agreed to
be an evasion of the prepayment charge provisions of this Note. The payment will
be deemed a voluntary prepayment and will be accompanied by payment of the
prepayment charge. (2) After the first 5 years of this Note, the Borrower may
prepay all or any portion of the principal balance of this Note prior to the
scheduled payment due date and/or the stated maturity date set forth above
(whether by acceleration, prepayment or otherwise) up to 10% of the then
outstanding principal balance of this Note annually, beginning April 30, 2013,
and on the same day of each year thereafter.
 

--------------------------------------------------------------------------------


 
Purpose of Loan. The Borrower acknowledges and agrees that this Note evidences a
loan for a business, commercial, agricultural or similar commercial enterprise
purpose, and that all advances made under this Note shall not be used for any
personal, family or household purpose. The proceeds of the loan shall be used
only for the purchase of the real estate and improvements located at 1900 SE
Loop 820, Fort Worth, TX 76115.
 
Credit Facility. The Bank has approved a credit facility to the Borrower in a
principal amount not to exceed the face amount of this Note. The credit facility
is in the form of advances made from time to time by the Bank to the Borrower.
This Note evidences the Borrower's obligation to repay those advances. The
aggregate principal amount of debt evidenced by this Note is the amount
reflected from time to time in the records of the Bank.
 
Liabilities. The term "Liabilities" in this Note means all debts, obligations,
and liabilities of every kind and character of the Borrower, whether individual,
joint and several, contingent or otherwise, now or hereafter existing in favor
of the Bank, including without limitation, all liabilities, interest, costs and
fees, arising under or from any note, open account, overdraft, credit card,
lease, letter of credit application, endorsement, surety agreement, guaranty,
Rate Management Transaction, acceptance, foreign exchange contract or depository
service contract, whether payable to the Bank or to a third party and
subsequently acquired by the Bank, any monetary obligations (including interest)
incurred or accrued during the pendency of any bankruptcy, insolvency,
receivership or other similar proceedings, regardless of whether allowed or
allowable in such proceeding, and all renewals, extensions, modifications,
consolidations, rearrangements, restatements, replacements or substitutions of
any of the foregoing. The term "Rate Management Transaction" in this Note means
any transaction (including an agreement with respect thereto) that is a rate
swap, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option, derivative transaction or
any other similar transaction (including any option with respect to any of these
transactions) or any combination thereof, whether linked to one or more interest
rates, foreign currencies, commodity prices, equity prices or other financial
measures.
 
Related Documents. The term "Related Documents" in this Note means this Note,
all loan agreements, credit agreements, reimbursement agreements, security
agreements, mortgages, deeds of trust, pledge agreements, assignments,
guaranties, and any other instrument or document executed in connection with
this Note or in connection with any of the Liabilities.
 
Security. The term "Collateral" in this Note means all real or personal property
described in all security agreements, pledge agreements, mortgages, deeds of
trust, assignments, or other instruments now or hereafter executed in connection
with this Note or in connection with any of the Liabilities. If applicable, the
Collateral secures the payment of this Note and the Liabilities.
 
Bank's Right of Setoff. In addition to the Collateral, if any, the Borrower
grants to the Bank a security interest in the Accounts, and the Bank is
authorized to setoff and apply, all Accounts, Securities and Other Property, and
Bank Debt against any and all Liabilities of the Borrower. This right of setoff
may be exercised at any time and from time to time, and without prior notice to
the Borrower. This security interest in the Accounts and right of setoff may be
enforced or exercised by the Bank regardless of whether or not the Bank has made
any demand under this paragraph or whether the Liabilities are contingent,
matured, or unmatured. Any delay, neglect or conduct by the Bank in exercising
its rights under this paragraph will not be a waiver of the right to exercise
this right of setoff or enforce this security interest in the Accounts. The
rights of the Bank under this paragraph are in addition to other rights the Bank
may have in the Related Documents or by law. In this paragraph: (a) the term
"Accounts" means any and all accounts and deposits of the Borrower (whether
general, special, time, demand, provisional or final) at any time held by the
Bank (including all Accounts held jointly with another, but excluding any IRA or
Keogh Account, or any trust Account in which a security interest would be
prohibited by law); (b) the term "Securities and Other Property" means any and
all financial assets, securities entitlements, securities accounts, investment
property and other personal property of the Borrower in the custody, possession
or control of the Bank, JPMorgan Chase & Co. and their respective subsidiaries
and affiliates (other than property held by the Bank in a fiduciary capacity);
and (c) the term "Bank Debt" means all indebtedness at any time owing by the
Bank, to or for the credit or account of the Borrower and any claim of the
Borrower (whether individual, joint and several or otherwise) against the Bank
now or hereafter existing.
 
Representations by Borrower. Each Borrower represents and warrants that each of
the following is and will remain true and correct until the later of maturity or
the date on which all Liabilities evidenced by this Note are paid in full: (a)
the execution and delivery of this Note and the performance of the obligations
it imposes do not violate any law, conflict with any agreement by which it is
bound, or require the consent or approval of any governmental authority or other
third party; (b) this Note is a valid and binding agreement of the Borrower,
enforceable according to its terms; (c) all balance sheets, profit and loss
statements, other financial statements and applications for credit furnished to
the Bank in connection with the Liabilities are accurate and fairly reflect the
financial condition of the organizations and persons to which they apply on
their effective dates, including contingent liabilities of every type, which
financial condition has not materially and adversely changed since those dates;
and, if the Borrower is not a natural person (i) it is duly organized, validly
existing and in good standing under the laws of the state where it is organized
and in good standing in each state where it is doing business; and (ii) the
execution and delivery of this Note and the performance of the obligations it
imposes (A) are within its powers and have been duly authorized by all necessary
action of its governing body, and (B) do not contravene the terms of its
articles of incorporation or organization, its by-laws, regulations or any
partnership, operating or other agreement governing its organization and
affairs.
 
2

--------------------------------------------------------------------------------


 
Events of Default/Acceleration. If any of the following events occurs this Note
shall become due immediately, without notice, at the Bank's option, and the
Borrower hereby waives notice of intent to accelerate maturity of this Note and
notice of acceleration of this Note upon any of the following events:
 
1.
The Borrower, or any guarantor of any of the Liabilities (the "Guarantor"),
fails to pay when due any amount payable under this Note, under any of the
Liabilities, or under any agreement or instrument evidencing debt to any
creditor.

2.
The Borrower or any Guarantor (a) fails to observe or perform or otherwise
violates any other term, covenant, condition, or agreement of any of the Related
Documents; (b) makes any materially incorrect or misleading representation,
warranty, or certificate to the Bank; (c) makes any materially incorrect or
misleading representation in any financial statement or other information
delivered to the Bank; or (d) defaults under the terms of any agreement or
instrument relating to any debt for borrowed money (other than the debt
evidenced by this Note) and the effect of such default will allow the creditor
to declare the debt due before its maturity.

3.
In the event (a) there is a default under the terms of any Related Document, (b)
any guaranty of the loan evidenced by this Note is terminated or becomes
unenforceable in whole or in part, (c) any Guarantor fails to promptly perform
under its guaranty, or (d) the Borrower fails to comply with, or pay, or perform
under any agreement, now or hereafter in effect, between the Borrower and
JPMorgan Chase & Co., or any of its subsidiaries or affiliates or their
successors.

4.
There is any loss, theft, damage, or destruction of any Collateral not covered
by insurance.

5.
A "reportable event" (as defined in the Employee Retirement Income Security Act
of 1974 as amended) occurs that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of the Borrower or any
Guarantor or any affiliate of the Borrower or any Guarantor.

6.
The Borrower or any Guarantor becomes insolvent or unable to pay its debts as
they become due.

7.
The Borrower or any Guarantor (a) makes an assignment for the benefit of
creditors; (b) consents to the appointment of a custodian, receiver, or trustee
for itself or for a substantial part of its assets; or (c) commences any
proceeding under any bankruptcy, reorganization, liquidation, insolvency or
similar laws of any jurisdiction.

8.
A custodian, receiver, or trustee is appointed for the Borrower or any Guarantor
or for a substantial part of its assets.

9.
Proceedings are commenced against the Borrower or any Guarantor under any
bankruptcy, reorganization, liquidation, or similar laws of any jurisdiction,
and they remain undismissed for thirty (30) days after commencement; or the
Borrower or the Guarantor consents to the commencement of those proceedings.

10.
Any judgment is entered against the Borrower or any Guarantor, or any
attachment, levy, or garnishment is issued against any property of the Borrower
or any Guarantor.

11.
The Borrower or any Guarantor dies, or a guardian or conservator is appointed
for the Borrower or any Guarantor or all or any portion of the Borrower's
assets, any Guarantor's assets, or the Collateral.

12.
The Borrower or any Guarantor, without the Bank's written consent (a) is
dissolved, (b) merges or consolidates with any third party, (c) leases, sells or
otherwise conveys a material part of its assets or business outside the ordinary
course of its business, (d) leases, purchases, or otherwise acquires a material
part of the assets of any other business entity, except in the ordinary course
of its business, or (e) agrees to do any of the foregoing (notwithstanding the
foregoing, any subsidiary may merge or consolidate with any other subsidiary, or
with the Borrower, so long as the Borrower is the survivor).

13.
Any material adverse change occurs in the business, assets, affairs, prospects
or financial condition of the Borrower or any Guarantor or any subsidiary of the
Borrower.

 
Remedies. If this Note is not paid at maturity, whether by acceleration or
otherwise, the Bank shall have all of the rights and remedies provided by any
law or agreement. The Bank is authorized to cause all or any part of the
Collateral to be transferred to or registered in its name or in the name of any
other person or business entity, with or without designating the capacity of
that nominee. Without limiting any other available remedy, the Borrower is
liable for any deficiency remaining after disposition of any Collateral. The
Borrower is liable to the Bank for all reasonable costs and expenses of every
kind incurred (or charged by internal allocation) in connection with the
negotiation, preparation, execution, filing, recording, modification,
supplementing and waiver of this Note or the Related Documents and the making,
servicing and collection of this Note or the Related Documents and any other
amounts owed under this Note or the Related Documents, including without
limitation reasonable attorneys' fees and court costs. These costs and expenses
include without limitation any costs or expenses incurred by the Bank in any
bankruptcy, reorganization, insolvency or other similar proceeding.


3

--------------------------------------------------------------------------------


 
Waivers. Any party liable on this Note waives (a) to the extent permitted by
law, all rights and benefits under any laws or statutes regarding sureties, as
may be amended; (b) any right to receive notice of the following matters before
the Bank enforces any of its rights: (i) the Bank's acceptance of this Note,
(ii) any credit that the Bank extends to the Borrower, (iii) the Borrower's
default, (iv) any demand, diligence, presentment, dishonor and protest, or (v)
any action that the Bank takes regarding the Borrower, anyone else, any
Collateral, or any of the Liabilities, that it might be entitled to by law or
under any other agreement; (c) any right to require the Bank to proceed against
the Borrower, any other obligor or guarantor of the Liabilities, or any
Collateral, or pursue any remedy in the Bank's power to pursue; (d) any defense
based on any claim that any endorser or other parties' obligations exceed or are
more burdensome than those of the Borrower; (e) the benefit of any statute of
limitations affecting liability of any endorser or other party liable hereunder
or the enforcement hereof; (f) any defense arising by reason of any disability
or other defense of the Borrower or by reason of the cessation from any cause
whatsoever (other than payment in full) of the obligation of the Borrower for
the Liabilities; and (g) any defense based on or arising out of any defense that
the Borrower may have to the payment or performance of the Liabilities or any
portion thereof. Any party liable on this Note consents to any extension or
postponement of time of its payment without limit as to the number or period, to
any substitution, exchange or release of all or any part of the Collateral, to
the addition of any other party, and to the release or discharge of, or
suspension of any rights and remedies against, any person who may be liable for
the payment of this Note. The Bank may waive or delay enforcing any of its
rights without losing them. Any waiver affects only the specific terms and time
period stated in the waiver. No modification or waiver of any provision of this
Note is effective unless it is in writing and signed by the party against whom
it is being enforced.
 
Cooperation. The Borrower agrees to fully cooperate with the Bank and not to
delay, impede or otherwise interfere with the efforts of the Bank to secure
payment from the assets which secure the Liabilities including actions,
proceedings, motions, orders, agreements or other matters relating to relief
from automatic stay, abandonment of property, use of cash collateral and sale of
the Bank's collateral free and clear of all liens.
 
Additional Waivers. To the extent not prohibited by applicable law, the Borrower
waives (a) to the extent the Borrower is subject to the Texas Revised
Partnership Act ("TRPA") or Section 152.306 of the Texas Business Organizations
Code ("BOC"), compliance by the Bank with Section 3.05(d) of TRPA and Section
152.306(b) of BOC; and (b) if the Liabilities are secured by an interest in real
property, all rights of the Borrower under Sections 51.003, 51.004, and 51.005
of the Texas Property Code (as amended from time to time).
 
Rights of Subrogation. Any party liable on this Note waives and agrees not to
enforce any rights of subrogation, contribution or indemnification that it may
have against the Borrower, any person liable on the Liabilities, or the
Collateral, until the Borrower and such party liable on this Note have fully
performed all their obligations to the Bank, even if those obligations are not
covered by this Note.
 
Reinstatement. The Borrower agrees that to the extent any payment or transfer is
received by the Bank in connection with the Liabilities evidenced by this Note,
and all or any part of the payment or transfer is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be
transferred or repaid by the Bank or transferred or paid over to a trustee,
receiver or any other entity, whether under any bankruptcy act or otherwise (any
of those payments or transfers is hereinafter referred to as a "Preferential
Payment"), then this Note shall continue to be effective or shall be reinstated,
as the case may be, even if all those Liabilities have been paid in full and
whether or not the Bank is in possession of this Note, or whether the Note has
been marked paid, released or canceled, or returned to the Borrower and, to the
extent of the payment, repayment or other transfer by the Bank, the Liabilities
or part intended to be satisfied by the Preferential Payment shall be revived
and continued in full force and effect as if the Preferential Payment had not
been made.
 
Governing Law and Venue. This Note shall be governed by and construed in
accordance with the laws of the State of Texas (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this Note may be brought by the Bank in
any state or federal court located in the State of Texas, as the Bank in its
sole discretion may elect. By the execution and delivery of this Note, the
Borrower submits to and accepts, for itself and in respect of its property,
generally and unconditionally, the non-exclusive jurisdiction of those courts.
The Borrower waives any claim that the State of Texas is not a convenient forum
or the proper venue for any such suit, action or proceeding.
 
Usury. The Bank does not intend to charge, collect or receive any interest that
would exceed the maximum rate allowed by law. If the effect of any applicable
law is to render usurious any amount called for under this Note or the other
Related Documents, or if any amount is charged or received with respect to this
Note, or if any prepayment by the Borrower results in the Borrower having paid
any interest in excess of that permitted by law, then all excess amounts
collected by the Bank shall be credited on the principal balance of this Note
(or, if this Note and all other indebtedness arising under or pursuant to the
other Related Documents have been paid in full, refunded to the Borrower), and
the provisions of this Note and the other Related Documents immediately shall be
deemed reformed and the amounts thereafter collectable reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law. All sums paid, or agreed to be paid, by the Borrower for the
use, forbearance, or detention of money under this Note or the other Related
Documents shall, to the maximum extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full so that the rate or amount of interest on
account of such indebtedness does not exceed the usury ceiling from time to time
in effect and applicable to such indebtedness for so long as such indebtedness
is outstanding. To the extent federal law permits the Bank to contract for,
charge or receive a greater amount of interest, the Bank will rely on federal
law instead of the Texas Finance Code. In no event shall Chapter 346 of the
Texas Finance Code apply to this Note. To the extent that Chapter 303 of the
Texas Finance Code is applicable to this Note, the "weekly ceiling" specified in
Chapter 303 is the applicable ceiling.
 
4

--------------------------------------------------------------------------------


 
Miscellaneous. Each Borrower is liable jointly and severally for the obligations
represented by this Note, the term "Borrower" means any one or more of them, and
the receipt of value by any one of them constitutes the receipt of value by the
others. This Note binds the Borrower and its successors, and benefits the Bank,
its successors and assigns. Any reference to the Bank includes any holder of
this Note. This Note is issued pursuant and entitled to the benefits of that
certain Credit Agreement by and between the Borrower and the Bank, dated July
31, 2007, and all replacements thereof (the "Credit Agreement") to which
reference is hereby made for a more complete statement of the terms and
conditions under which the loan evidenced hereby is made and is to be repaid.
The terms and provisions of the Credit Agreement are hereby incorporated and
made a part hereof by this reference thereto with the same force and effect as
if set forth at length herein. No reference to the Credit Agreement and no
provisions of this Note or the Credit Agreement shall alter or impair the
absolute and unconditional obligation of the Borrower to pay the principal and
interest on this Note as herein prescribed. Capitalized terms not otherwise
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. Section headings are for convenience of reference only and do not
affect the interpretation of this Note. Any notices and demands under or related
to this document shall be in writing and delivered to the intended party at its
address stated herein, and if to the Bank, at its main office if no other
address of the Bank is specified herein, by one of the following means: (a) by
hand, (b) by a nationally recognized overnight courier service, or (c) by
certified mail, postage prepaid, with return receipt requested. Notice shall be
deemed given: (a) upon receipt if delivered by hand, (b) on the Delivery Day
after the day of deposit with a nationally recognized courier service, or (c) on
the third Delivery Day after the notice is deposited in the mail. "Delivery Day"
means a day other than a Saturday, a Sunday, or any other day on which national
banking associations are authorized to be closed. Any party may change its
address for purposes of the receipt of notices and demands by giving notice of
such change in the manner provided in this provision. This Note and any Related
Documents embody the entire agreement between the Borrower and the Bank
regarding the terms of the loan evidenced by this Note and supercede all oral
statements and prior writings relating to that loan. If any provision of this
Note cannot be enforced, the remaining portions of this Note shall continue in
effect. The Borrower agrees that the Bank may provide any information or
knowledge the Bank may have about the Borrower or about any matter relating to
this Note or the Related Documents to JPMorgan Chase & Co., or any of its
subsidiaries or affiliates or their successors, or to any one or more purchasers
or potential purchasers of this Note or the Related Documents. The Borrower
agrees that the Bank may at any time sell, assign or transfer one or more
interests or participations in all or any part of its rights and obligations in
this Note to one or more purchasers whether or not related to the Bank.
 
Government Regulation. Borrower shall not (a) be or become subject at any time
to any law, regulation, or list of any government agency (including, without
limitation, the U.S. Office of Foreign Asset Control list) that prohibits or
limits Bank from making any advance or extension of credit to Borrower or from
otherwise conducting business with Borrower, or (b) fail to provide documentary
and other evidence of Borrower's identity as may be requested by Bank at any
time to enable Bank to verify Borrower's identity or to comply with any
applicable law or regulation, including, without limitation, Section 326 of the
USA Patriot Act of 2001, 31 U.S.C. Section 5318.


USA PATRIOT ACT NOTIFICATION. The following notification is provided to Borrower
pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: When Borrower opens an account, if Borrower is an individual Bank will
ask for Borrower's name, taxpayer identification number, residential address,
date of birth, and other information that will allow Bank to identify Borrower,
and if Borrower is not an individual Bank will ask for Borrower's name, taxpayer
identification number, business address, and other information that will allow
Bank to identify Borrower. Bank may also ask, if Borrower is an individual to
see Borrower's driver's license or other identifying documents, and if Borrower
is not an individual to see Borrower's legal organizational documents or other
identifying documents.


 
(This space intentionally left blank)
 
5

--------------------------------------------------------------------------------


 
WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.
 
JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS NOTE OR THE OTHER RELATED DOCUMENTS. THIS PROVISION IS A
MATERIAL INDUCEMENT TO THE BANK TO PROVIDE THE FINANCING EVIDENCED BY THIS NOTE.
 
THIS NOTE AND THE OTHER RELATED DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

     
Borrower:   
       
Address:
3847 East Loop 820 South
 
The Leather Factory, L.P.   
  Fort Worth, TX 76119-4388          
By:
The Leather Factory, Inc., its General Partner  
                   
By:
/s/ Ron C. Morgan            
Ron Morgan
CEO and President
         
Printed Name
Title
             

  Date Signed:  07-31-07

 
The Bank is executing this Note for the purpose of acknowledging and agreeing to
the Jury Waiver, the notice given under §26.02 of the Texas Business and
Commerce Code and to comply with the waiver requirements of TRPA and BOC, and
the Bank's failure to execute or authenticate this Note will not invalidate this
Note.

 
Bank:  
       
JPMorgan Chase Bank, N.A.  
         
By:
/s/ Jennifer C. Baggs      
Jennifer C. Baggs
Vice President
   
Printed Name
Title
 



 
6

--------------------------------------------------------------------------------